PER CURIAM..
Tbe defendants Paul Jebbia and Owen Palmer were convicted in tbe court below of violating tbe National Prohibition Act (27 USCA). On this appeal they contend that tbe act itself is unconstitutional because tbe Eighteenth Amendment was not passed by the lower bouse of Congress by two-thirds of all of tbe duly qualified members of that body, but merely by two-thirds of those present; and that the court erred in not directing a verdict for defendants, in not requiring tbe assistant District Attorney to disclose to defendants private memoranda which be bad compiled with reference to tbe jurors in attendance on tbe court, and in allowing tbe defendant Jebbia to be cross-examined as to prior convictions for violation of tbe National Prohibition Act and as to tbe conditions surrounding a club which be maintained and tbe persons by whom it was frequented.
All of tbe points raised by tbe appeal are so manifestly lacking in merit as not to justify discussion. That it is sufficient that the amendment was passed in tbe lower bouse of Congress by tbe vote of two-thirds of tbe *344members present has been settled by the decision of the Supreme Court. Rhode Island v. Palmer (National Prohibition Cases) 253 U. S. 350, 386, 40 S. Ct. 486, 64 L. Ed. 946. There was ample evidence to support the verdict, and the cross-examination to which objection was made was clearly proper. It is well settled that a defendant charged with violation of the liquor laws who testifies in his own behalf may be cross-examined as to prior conviction of like offenses, for the bearing that this may have upon the question of his credibility as a witness. Krashowitz v. U. S. (C. C. A. 4th) 282 F. 599; Tierney v. U. S. (C. C. A. 4th) 280 F. 322; Christopoulo v. U. S. (C. C. A. 4th) 230 F. 788; Fields v. U. S. (C. C. A. 4th) 221 F. 242. On the only other question raised by the appeal, it is sufficient to say that we know of no principle of law upon which the defendant is entitled to examine the private memoranda of the prosecuting attorney.
There was no error and the judgment of the District Court is affirmed.
Affirmed.